Citation Nr: 0030435	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
chondromalacia of the left knee with synovitis and limitation 
of motion, currently evaluated at 50 percent, to include the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1987 to September 
1990.

In October 1997, the veteran, through his attorney, filed a 
claim for an increased rating for a left knee disability.  
This appeal arises from the March 1998 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim for an increased rating for 
postoperative chondromalacia of the left knee with synovitis 
and limitation of extension and flexion.  A Notice of 
Disagreement was filed in April 1998 and a Statement of the 
Case was issued in July 1998.  A substantive appeal was filed 
in August 1998 with no hearing requested.  

This case was remanded in September 1999 for further 
development.  The case was thereafter returned to the Board.

By rating decision in August 2000, the RO increased the 
evaluation for the veteran's service connected postoperative 
chondromalacia of the left knee with synovitis and limitation 
of motion from 40 percent to 50 percent.  This rating was 
made effective from July 16, 1997, the date of an outpatient 
treatment report which the RO considered to be an informal 
claim.  The veteran has continued his appeal of the 50 
percent rating.

Additionally, the veteran, in August 1999, filed a claim for 
entitlement to a total disability rating based on individual 
unemployability due to a service connected disability (TDIU).  
In September 2000, the veteran's representative contended 
that the veteran should be considered for entitlement to 
TDIU.  The RO has not developed the issue of entitlement to 
benefits based on individual unemployability (TDIU).  This 
issue is not inextricably intertwined with the current 
appeal.  As no action has been taken, it is referred to the 
RO for the appropriate action.  In addition, the veteran, in 
a letter dated in June 2000, appears to be requesting 
secondary service connection for unspecified disabilities.  
The specific disabilities should be elicited from the 
veteran.  The issue of service connection is intertwined with 
the issue of TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's left knee disability is manifested by the 
functional loss of range of motion equivalent to extremely 
unfavorable ankylosis.

3.  An exceptional or unusual disability picture is not 
present in this case.


CONCLUSIONS OF LAW

1.  A rating of 60 percent for postoperative chondromalacia 
of the left knee with synovitis and limitation of motion 
manifested by functional loss of range of motion equivalent 
to ankylosis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5256 (1999).

2.  The criteria for referral of the veteran's claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for an extraschedular evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096); 38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records include that the 
veteran was treated for chondromalacia patella, status post 
arthroscopy and debridement, and osteochondral defect of the 
left medial femoral condyle and was referred to a physical 
evaluation board for the same.

By rating action of October 1992, service connection for post 
operative chondromalacia of the left knee with synovitis was 
granted.

In July 1997, a VA physician opined that although the veteran 
made a great show of walking around with his knee flexed at 
60 degrees, his knee could be straightened out when he was in 
a prone position.  There was no effusion, and no mechanical 
difficulty could be detected.  The examiner opined that 
although the veteran could have some type of chronic pain 
syndrome, he did not have any identifiable organic problem in 
his knee that could be identified.  Moreover, an MRI was 
negative.  

In October 1997, the veteran filed a claim for an increased 
evaluation for his service connected disability.

On a VA outpatient record from January 1998, the veteran 
reported that he had to use crutches because he had a bad 
left knee.  On objective examination, the veteran was 
ambulatory with the use of crutches.

By rating action of March 1998, the evaluation of the 
veteran's service connected postoperative chondromalacia of 
the left knee with synovitis and limitation of extension and 
flexion was continued at 40 percent.  The current appeal to 
the Board arises from this action.

On a VA examination in June 1998, the veteran complained of 
practically constant pain in the left knee that interfered 
with his sleep.  There was pain on flexion and extension, and 
he was unable to bear weight on the extremity due to the 
pain.  He had been on crutches for six years.  He had not 
noticed any swelling.  He reported that sometimes the knee 
felt ice cold and at other times warm.  On examination, the 
veteran was on crutches with the left knee semi-flexed and 
the foot externally rotated.  He did not bear any weight on 
the left side.  The right thigh measured 71 centimeters and 
the left thigh measured 68 centimeters.  The left knee was 
slightly red and the right knee had a normal color.  Pressure 
on the skin over the knee caused blanching with rather slow 
capillary return.  Both knees were cold but the left knee was 
icy cold and much cooler than the right.  The left knee was 
flexed in semi-flexion at 120 degrees.  The veteran 
complained of severe pain on attempted extension and flexion 
done passively.  The x-ray showed flexion deformity of the 
knee joint.  No other bony abnormalities were seen.  It was 
noted that the films were limited due to the flexion 
deformity of the knee joint.  The diagnoses included chronic 
synovitis of the left knee with limitation of motion and 
status post arthroscopic surgery to the left knee. 

Included in the claims file were VA treatment records that 
include that in May 1998, it was noted that the veteran had a 
left knee injury.  He walked on crutches all the time with 
limited extension of the left knee.  In November 1998, it was 
indicated that the veteran had left knee traumatic arthritis 
and synovitis.  He was on crutches.  In June 1999 it was 
noted that the veteran's history included degenerative joint 
disease of the left knee.  He used crutches and he could not 
walk.  He had severe degenerative joint disease and traumatic 
arthritis.

On a November 1999 VA Field Examination, it was noted that 
the examiner had intended to make a home visit but the 
veteran preferred an office visit due to his son's birthday.  
He was accompanied by his wife and son.  He was on crutches 
and reported that he had to use them all of the time and had 
done so for the past seven years.  He reported that he could 
only stand for about 10 minutes before experiencing a lot of 
pain.  His hands and shoulders hurt from crutch use.  He 
reported left leg numbness.  He could walk up and down stairs 
slowly and one at a time.  He did not use steep stairs at all 
and had fallen down steps several times.  He could drive an 
automatic vehicle but not a standard shift.  If the vehicle 
was too high, he could not climb into it.  He was unable to 
straighten his left leg.  His left [sic] shoe wore out much 
quicker than the right [sic].  He was on pain medication.  He 
would soak in a hot tub every morning.  He was able to get in 
and out of the tub by himself, by sitting on the ledge (it 
was a garden tub) and scooting in.  He went shopping but only 
to stores that had carts or wheelchairs.  He did have a 
handicapped sticker for his vehicle.  Under his arms, he had 
several boil type area and the area was discolored from using 
crutches.  

The veteran provided the names of individuals to contact who 
were not related to him but were aware of his condition.  
Comments from the above-noted persons included someone who 
worked with the veteran's spouse who stated that she had 
never seen the veteran without his crutches.  It was very 
hard for him to go up stairs.  She had observed him getting 
up and he would struggle.  The veteran's landlord reported 
that the veteran always used crutches.  He showed signs of 
having pain when he would get up from a sitting position.  A 
neighbor stated that the veteran was always on crutches.  He 
never put any pressure on that one leg.  He had a lot of 
trouble getting up and down and he struggled to stand.  The 
veteran also indicated that he had a hunting license that 
gave him permission to hunt from his vehicle.  It was noted 
that during the interview the veteran was obviously in pain 
when he got up.  It was felt that his claim was legitimate.  

On a VA examination in January 2000, the veteran reported 
pain in the left knee that hurt more than it had ever done 
previously.  The left knee hurt all of the time and was made 
worse by motion or lying on the left side which he did not 
do.  He last worked at odd jobs in 1991.  He stated that he 
used crutches all of the time.  At the examination, the 
veteran used the hospital wheelchair to get from his car to 
the office but had his crutches with him.  He used crutches 
in the examining room.  His left knee was flexed so there was 
no weight bearing on his left leg at all.  He made groaning 
and sighing sounds with each swing through on the crutches.  
The left knee was slightly larger than the right, though no 
fluid was detectable.  His left knee was red and the right 
knee was pale.  Both knees were cool and the left much more 
so than the right.  The left knee was carried in semi-
flexion.  Extension of the left knee was 130 degrees and 
flexion of the left knee was 120.  There was about 10 degrees 
of motion in flexion and extension of the left knee but there 
was much apparent pain on these motions as manifested by his 
facial expression and frequent moans.  

The measurement of the thighs showed that the right was 63 
centimeters and the left was 58 centimeters.  There was 
visible atrophy of the left thigh muscles from disuse.  The 
collateral ligament was unable to be examined for laxity as 
the veteran was unable to extend his knee, but there was no 
evidence that the veteran had an unstable knee due to 
collateral ligament laxity.  The drawer sign was negative.  
It was noted that the veteran did not have flare ups and 
DeLuca was not applicable as the veteran reported constant 
pain which was aggravated by motion.  He had pain on motion 
but there was no change in the range of motion due to pain.  
The x-ray showed flexion deformity of the left knee and no 
fracture or dislocation.  It was noted that it was a very 
limited study since the frontal views were suboptimal and 
difficult to obtain due to the flexion deformity.  The 
diagnoses included chronic synovitis of the left knee with 
limitation of motion and constant pain and status post 
arthroscopic surgery of the left knee.  

Associated with the file was a copy of an MRI from June 1996 
from Lewis-Gale Hospital that includes the conclusion that it 
was an unremarkable MRI of the left knee specifically without 
evidence of anterior cruciate ligament tear.  

On a VA examination in May 2000, it was indicated that the 
June 1996 MRI report was read.  It was doubted that another 
MRI examination was indicated as the veteran stated that his 
condition was as severe now as it was then.  The range of 
motion of the veteran's left knee with a goniometer showed 
flexion to be from 130 degrees to 135 degrees passively.  He 
complained of a great amount of pain and refused to 
voluntarily flex or extend the knee.  The left knee was 
stopped somewhere around 130 degrees.  The left knee seemed 
to be stuck at about 135 degrees or 130 degrees.  This was 
somewhat different than the last examination in January 2000 
where there was 10 degrees of motion in flexion and 
extension.  It was additionally noted that the left knee and 
adjacent thigh were icy cold and clammy and an erythematous 
color.  The right knee was a normal pale color and normal 
temperature.  The diagnoses included chronic synovitis of the 
left knee with flexion deformity and severe limitation of 
motion; probable reflex sympathetic dystrophy of the left 
knee; and status post old arthroscopic surgery of the left 
knee.

Included in the claims folder were VA treatment records that 
include in October 1999, the veteran was seen with left knee 
degenerative joint disease with contracture and injury.  He 
used crutches all of the time.  He could not walk.  He had 
extension problems with his left knee.  In May 2000, the 
veteran was seen with flexion contracture of the left knee, 
with crutches.  He could not ambulate due to the degenerative 
joint disease.  In June 2000, it was noted that the veteran 
was at the point of being totally disabled because of severe 
pain to the left knee.  He had inability to be function 
because of the severe pain and was very limited in his 
activity.  He had a very painful left knee with flexion 
deformity of 90 degrees.  He could not stand to have his knee 
manipulated in any direction because of the severity of the 
pain.  The diagnoses included severe painful traumatic 
arthritis of the left knee.

On a July 2000 addendum to the May 2000 VA examination, it 
was noted that the readings were done using 180 degrees as 0 
degrees.  Using 0 degrees to measure, the left knee flexion 
was to 50 degrees and the extension was to 45 degrees.  The 
veteran did not carry the calf against the thigh.

By rating action of August 2000 the evaluation of the 
veteran's service connected postoperative chondromalacia of 
the left knee with synovitis and limitation of motion was 
increased to 50 percent.

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.   

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The veteran's service connected postoperative chondromalacia 
of the left knee with synovitis and limitation of motion 
currently is rated at 50 percent under Diagnostic Code 5261 
which pertains to limitation of extension to 45 degrees and 
is the highest rating available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

The veteran may be additionally be rated under Diagnostic 
Code 5256 which relates to ankylosis of the knee.  Under this 
code, ankylosis of the knee in flexion between 20 degrees and 
45 degrees warrants an evaluation of 50 percent.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants an evaluation of 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

In this case, the veteran has functional loss due to 
limitation of motion of the left knee that is equivalent to 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more.  On the January 2000 VA examination it was 
indicated that the veteran had 10 degrees of motion between 
130 and 120 degrees; however, the veteran complained of pain 
with any motion.  On the May 2000 VA examination, the knee 
seemed to be held at 135 or 130 degrees due to pain.  This 
range of motion was clarified on the June 2000 addendum to be 
between 45 and 50 degrees.  At the January 2000 examination, 
it was indicated that the veteran had constant pain 
aggravated by motion.  This evidence demonstrates functional 
loss equivalent to extremely unfavorable ankylosis, 
warranting a 60 percent evaluation under Diagnostic Code 
5256.  This is the maximum rating available under a 
Diagnostic Code related to limitation of motion of the knee.  

It is noted that at the May 2000 VA examination, the veteran 
was diagnosed with probable reflex sympathetic dystrophy of 
the left knee.  A separate rating may be assignable to any 
neurological disorder related to the service connected knee 
disability.  VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability).  In this case, however, 
the neurological disability would be rated on painful motion 
under 38 C.F.R. §  4.124a (1999), which is considered in the 
rating currently assigned the veteran.  To rate the veteran 
separately would amount to pyramiding, a practice prohibited 
by regulation.  Pyramiding is rating a veteran for the same 
manifestations of a disability under different diagnostic 
codes.  See 38 C.F.R. § 4.14 (1999).

As noted above, consideration may be given to separate 
ratings for the presence of limitation of motion and 
instability without violating the provisions against 
pyramiding contained in 38 C.F.R. § 4.14.  See also 
VAOPGCPREC 23-97.  In this case, however, there is no 
evidence of instability of the left knee as noted at the 
January 2000 VA examination, so this provision is 
inapplicable to the present case.

The regulations pertaining to extraschedular ratings provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (1999).

In July 1998 and September 2000 Supplemental Statements of 
the Case, the RO addressed the issue of entitlement to an 
extraschedular evaluation for service connected postoperative 
chondromalacia of the left knee with synovitis and limitation 
of motion.  The RO determined that the veteran's history and 
symptoms failed to meet the "exceptional or unusual 
disability picture" threshold.  The Board finds no reason 
for upsetting the RO's determination.  

The veteran's disability has been assigned a 60 percent 
evaluation under Diagnostic Code 5256.  This evaluation 
contemplates extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more.  It is important to note that an 
MRI of the knee was unremarkable, and there is no clinical 
evidence of any instability of the knee.  The 60 percent 
rating was assigned principally due to functional loss, 
including pain, experienced by the veteran.  The disability 
picture is adequately provided for by this assigned rating.  
In addition, the rating assigned contemplates time lost from 
work.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Court noted that the disability rating itself is 
recognition that industrial capabilities are impaired.  
Finally, the record does not reflect frequent periods of 
hospitalization for the left knee disability.  Hence, the 
record does not present an exceptional case such that the 
currently assigned 60 percent evaluation is inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).


ORDER

Entitlement to a rating of 60 percent for postoperative 
chondromalacia of the left knee with synovitis and limitation 
of motion is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an extraschedular rating for postoperative 
chondromalacia of the left knee with synovitis and limitation 
of motion under 38 C.F.R. § 3.321 (1999) is denied.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


